Order entered December 19, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00455-CR

                           CHLOE A. MENAGER, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 6
                                Dallas County, Texas
                        Trial Court Cause No. F14-00143-X

                                       ORDER
                       Before Justices Francis, Evans, and Stoddart

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate INSTANTER.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE